Citation Nr: 1511034	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-47 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the left knee, currently rated 10 percent disabling, to include whether the reduction from 30 percent to 10 percent effective July 2, 2009 was proper. 
 
2.  Entitlement to an increased rating for osteoarthritis of the right knee, currently rated 10 percent disabling, to include whether the reduction from 20 percent to 10 percent effective July 2, 2009 was proper. 

3.  Entitlement to an increased rating for dextroscoliosis, degenerative disc disease, postsurgical lumbar laminectomy with scar, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active service from November 1969 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this case in May 2013 and June 2014 for evidentiary development.


FINDINGS OF FACT

1.  At the time of the effective date of reduction, July 2, 2009, the 30 percent disability rating for the Veteran's service-connected left knee osteoarthritis and the 20 percent rating for right knee osteoarthritis, had been in effect for less than five years.

2.  At the time of the February 2010 rating decision reducing the rating for the Veteran's left knee and right knee osteoarthritis, the evidence showed a material improvement in extension which was normal and pain-free, but also showed painful and limited flexion such that a 10 percent rating was warranted; the improvement in extension was reasonably certain to be maintained under the conditions of ordinary life and work and has in fact been maintained.

3.  The Veteran continues to have pain-free and full extension in both knees; his flexion in both knees is painful, but not functionally limited to 30 degrees.

4.  Prior to July 30, 2014, the Veteran's flexion of the thoracolumbar spine exceeded 60 degrees but not greater than 85 degrees; was not productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there were no incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months.  

5.  As of July 30, 2014, the Veteran had flexion of the thoracolumbar spine, considering pain, to 40 degrees but never 30 degrees or less; there were no incapacitating episodes.


CONCLUSIONS OF LAW

1.  The RO's February 2010 decision to reduce the ratings for the service-connected left knee osteoarthritis from 30 percent to 10 percent, was proper.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5261 (2014).

2.  The RO's February 2010 decision to reduce the ratings for the service-connected right knee osteoarthritis from 20 percent to 10 percent, was proper.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5261 (2014).

3.  The criteria for a rating in excess of 10 percent for left knee osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014).

4.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014).

5.  Prior to July 30, 2014, the criteria for a rating in excess of 10 percent for dextroscoliosis, degenerative disc disease, postsurgical lumbar laminectomy with scar, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

6.  From July 30, 2014, the criteria for a 20 percent rating, but no higher, for dextroscoliosis, degenerative disc disease, postsurgical lumbar laminectomy with scar, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a May 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, with regard to the reductions, the regulation governing reductions 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  As such, the VCAA is not applicable.  Barger v. Principi, 16 Vet. App. 132 (2002).  The regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  As such, the VCAA is not applicable to those matters.  Barger v. Principi, 16 Vet. App. 132 (2002).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of the disabilities in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Knees

Arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71(a), Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5260 provides for a non-compensable evaluation where flexion is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension is limited to 5 degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In a precedent opinion, VA's General Counsel concluded that a veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.

In this case, the Veteran has been separately rated for chondromalacia of each knee as well as osteoarthritis of each knee.  The chondromalacia has been rated under Diagnostic Code 5257 and the osteoarthritis has been rated under the Diagnostic Codes governing limitation of motion.  The current appeal stems from the reduction of the rating for osteoarthritis of each knee to 10 percent, reduced from 30 percent for the left knee and 20 percent for the right knee.  The Veteran wants these ratings restored, or, in the alternative, increased ratings from the current 10 percent ratings.  However, the separately rated chondromalacia ratings of each knee, are not on appeal.  The issues on appeal are the ratings for the osteoarthritis of the knees.

In March 2006, the Veteran was afforded a VA examination which served as the basis for the (increased) 30 percent rating of the left knee and 20 percent rating for the right knee which was undertaken in a September 2007 rating decision.  Examination of the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Examination of the each knee revealed recurrent slight subluxation, crepitus and click.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was abnormal with moderate degree of severity.  On the right, range of motion on flexion was 120 degrees and extension was 10 degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, but not by incoordination.  These additionally limited joint function by 5 degrees.  Right knee x- rays showed degenerative arthritic changes.  On the left, range of motion on flexion was 110 degrees and extension was 15 degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance, but not by incoordination.  These additionally limited joint function by 5 degrees.  Left knee x- rays show degenerative arthritic changes.

With regard to osteoarthritis, the 20 percent rating on the right and 30 percent rating on the left were assigned based on limitation of extension, on the right limited to 15 degrees overall (due to DeLuca factors) and on the left limited to 20 degrees overall (due to DeLuca factors) on extension.  The proper code for assignment was Diagnostic Code 5261 (extension), although the rating decision code sheet erroneously listed Diagnostic Code 5260(the flexion code).  Thus, at that point, the Veteran was assigned 10 percent rating per knee for chondromalacia pursuant to Diagnostic Code 5257, a 30 percent rating for osteoarthritis of the left knee, and a 20 percent rating for osteoarthritis of the right knee.  

Several years later, the Veteran indicated that he was seeking higher ratings for his knees.  He was afforded a VA examination in June 2009.  The Veteran reported pain in the both knees which occurred constantly.  The pain was localized, aching, and on a scale of 1 to 10 (10 being the worst pain), the pain level was 9 for chondromalacia and 10 for arthritis.  The pain could be elicited by physical activity and was relieved by rest.  The Veteran also reported the following symptoms: weakness, stiffness, lack of endurance, swelling, and locking.  He did not have swelling, heat, redness, giving way, fatigability, or dislocation.  The Veteran described additional symptoms of pain, weakness, stiffness, lack of endurance, swelling, and locking in the knees bilaterally.  The Veteran previously underwent left knee surgeries as well as right knee surgery.  He had residual pain.  He said he had difficulty bending and squatting due to pain, weakness, stiffness, lack of endurance, and locking in the knees bilaterally.  Range of motion on flexion of the right knee was 95 degrees and 80 degrees for the left knee, with pain at those points.  Extension was full at zero degrees.  On the right, the joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, and pain had the major functional impact.  The joint function on the right was not additionally limited by the following after repetitive use: lack of endurance and incoordination.  There was no additional limitation in degree.  On the left, the joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, and pain had the major functional impact.  The joint function on the left was not additionally limited by the following after repetitive use: lack of endurance and incoordination.  There was no additional limitation in degree.  The anterior and posterior cruciate ligaments stability test on the right and left was within normal limits.  The medial and lateral collateral ligaments stability test of the knees was within normal limits.  The diagnosis of chondromalacia of the knees was changed to status post bilateral knee arthroscopy.  The Veteran was also diagnosed with osteoarthritis of both knees manifested by decreased range of motion.  

In a September 2010 letter, Dr. T.N. indicated that he had treated the Veteran for evaluation of the knees and that his current level of severity was actually worse than in 2007.  He stated that in his 35 years of practicing medicine, had had not seen degenerative joint disease improve with age.  This physician did not provide any specific clinical records or range of motion findings.  

The Veteran was afforded another VA examination in July 2012.  The range of motion of both knees on extension was full and pain-free at zero degrees.  On the right, the Veteran had flexion to 115 degrees and on the left to 90 degrees, both with no pain.  Motion remained the same with repetitions.  Muscle strength testing and stability testing were both normal.  There was no subluxation or instability.  It was noted that the Veteran had previously undergone a meniscectomy on both sides with residual pain.  There was no knee joint replacement.  The Veteran had residual arthroscopic scarring.  The right knee arthroscopic scars were linear and measured 0.5 centimeters, 0.5 centimeters, and 0.25 centimeters.  The left knee arthroscopic scars were linear and measured 0.25 centimeters, 0.25 centimeters, and 0.25 centimeters.  They were not symptomatic.  

In July 2014, the Veteran was afforded a VA examination.  The range of motion of both knees on extension was full and pain-free at zero degrees.  On both sides, the Veteran had flexion to 90 degrees, both with pain at that point.  Motion remained the same with repetitions.  Muscle strength testing and stability testing were both normal.  There was no subluxation or instability.  It was noted that the Veteran had previously undergone a meniscectomy on both sides with residual increased pain associated with prolonged walking, standing, sitting, squatting and kneeling.  There was no knee joint replacement.  The arthroscopic scarring was not painful and/or unstable, nor was the total area of all related scars greater than 39 square cm (6 square inches). There was no patellar subluxation.  It was noted that the Veteran was currently medically retired; however he was previously working as a Deployment Transportation Officer for the federal government for several years which required prolonged walking, standing, bending and stooping.  Work restrictions for his condition include: standing and walking that might need to be limited and squatting, kneeling, and crawling might be limited permanently.

With regard to the reduction in the disability ratings for the left knee osteoarthritis (from 30 percent to 10 percent) and the right knee (from 20 percent to 10 percent), section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

With regard to restorations, there is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  38 C.F.R. § 3.105(e) contains procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence. 

In this case, the provisions of 38 C.F.R. § 3.105(e) do not apply because the rating action (February 2010 rating decision) which reduced the Veteran's disability ratings for the left and right knee, did not result in a reduction of compensation payments.  Specifically, due to other actions taken in that rating decision, the Veteran's overall combined disability rating was increased.  As a result, the February 2010 rating decision which reduced those right and left disability ratings did not result in a reduction in compensation payments.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days' notice prior to a ratings reduction where the overall compensation paid to the Veteran is not reduced).  Thus, there was no violation of 38 C.F.R. §3.105(e).

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993)

Where a disability rating has continued at the same level for less than five years, such as in this case, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 

The Veteran's disability ratings were reduced because his range of motion improved.  The February 2010 rating decision cited to improvement in flexion.  However, the Veteran was rated based on limitation of extension and the reduction was actually appropriate based improvement in impairment in extension.  As previously noted, the increases in the disability ratings were undertaken in a September 2007 rating decision effective July 2, 2009.  Although the increases were based on the extension findings, the rating code sheet erroneously listed the flexion code.  Thus, the consideration of the reduction should have been based on improvement of extension and not flexion (the Veteran was not compensably rated based on flexion).  

A review of the record shows that the June 2009 examination reflected normal and pain-free extension.  Likewise, the July 2012 and July 2014 examinations showed the same.  Although the private physician indicated that there had been no improvement, this was definitively shown on three examinations.  

The above evidence reflects that the June 2009 VA examination forming the basis for the reduction in general was full and complete, and at least as full and complete as the March 2006 VA examination upon which the (increased) ratings were originally based and the subsequent examination reports confirmed the findings of the June 2009 examination.  The evidence supported a finding of material improvement and reflected that it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  Thus, the reductions effectuated by the RO were supported not only by the June 2009 VA examination, but by subsequent examinations as well.  The facts established that there had been material improvement and therefore, the reductions in general were proper.

That being noted, the reductions based on flexion were incorrect, as noted.  However, the Veteran no longer had painful or reduced extension; as such, the respective 30 (left knee) and 20 (right knee) ratings were no longer warranted as each knee warranted a noncompensable rating based on no impairment of extension.  However, as painful flexion was established on the June 2009 examination, and continued thereafter, a 10 percent rating based on painful and limited flexion under Diagnostic Code 5260 was warranted, as ultimately indicated by the RO, albeit by a confusing analysis.  Thus, the reduction should have been 30 percent to noncompensable based on extension of the left knee and 20 percent to noncompensable for the right knee, but then assigning compensable (10 percent) ratings for painful and limited flexion as that manifestation was shown.  In other words, the conclusion of the RO was correct, that there had been material improvement, but the analysis was flawed since flexion was cited rather than extension, and corrected herein as the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

With regard to increased ratings, as noted, the Veteran's extension of each knee has been shown to be full and pain-free; thereby a compensable rating is not warranted.  The Veteran's flexion of each knee exceeds the motion criteria for a 10 percent rating; however, as noted, he has painful motion on flexion which warrants the 10 percent rating in considering the DeLuca directives and 38 C.F.R. § 4.59, as already assigned.  However, the Veteran does not exhibit the functional equivalent of motion limited to 30 degrees or less necessary for a higher 20 percent rating.  

In considering other diagnostic codes, as noted, the matter of knee disability based on residuals of chondromalacia/arthroscopic surgery (lateral instability, subluxation, and meniscus surgery residuals), is not before the Board as separate ratings were assigned and not indicated on appeal.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  However, the objective evidence of record does not contain findings of any of the following: ankylosis of the knees (rated under Diagnostic Code 5256); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263).  38 C.F.R. § 4.71a.  As such, ratings under these Diagnostic Codes are not applicable.

The rating schedule also provides ratings under several Diagnostic Codes for scarring of the skin; however, the Veteran's scarring is asymptomatic and not of sufficient size such as to warrant a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  


Low Back

A spine disability may be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine set forth in Diagnostic Codes 5235-5242.  The Veteran's disability is rated under Diagnostic Code 5242.  Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating requires that the condition be manifested by forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2004). The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124 (2004).

With respect to neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

IVDS is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

The Veteran underwent back surgery, a revision of L4 laminectomy and partial L5 laminectomy, in March 2009.  A temporary total rating was assigned based on that surgery until May 2009.  Thereafter, in June 2009, the Veteran was afforded a VA examination.  At that time, the Veteran reported symptoms of stiffness and numbness.  He denied loss of bladder or bowel control.  He said pain was constant, occurred with physical activity, and was relieved by rest and spontaneously.  He indicated that he incapacitating episodes in the past 12 months for seven days and provided the name and contact information for the physician who prescribed the bed rest, as noted by the examiner..  Physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  There was no tenderness.  Straight leg raising test on the right and left was negative.  There is no ankylosis of the lumbar spine.  Range of motion testing revealed flexion of 76 degrees with pain, extension to 23 degrees with pain, right and left lateral flexion to 22 degrees with pain, right rotation to 18 degrees with pain, and left rotation to 21 degrees with pain.  His combined range of motion was 182 degrees.  Joint function was additionally limited by pain, fatigue, and weakness after repetitive use, but was not additionally limited by lack of endurance or incoordination.  There was muscle spasm, but posture and gait were normal.  In addition, there was symmetry of spinal motion with no abnormal curves of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X rays showed mild rotary dextroscoliosis post-surgical lumbar laminectomy L4 and L5 minimal to moderate, diffuse lumbar spondylosis in an association with severe localized degenerative disc space narrowing L3 4.  The examiner diagnosed dextroscoliosis degenerative disc disease, post-surgical lumbar laminectomy with scar  

A July 2009 VA examination included neurological evaluation of  the lower extremities.  Motor function was within normal limits.  Sensory function was abnormal with findings of bilateral loss of strength of the hamstrings at 3/5.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Peripheral nerve involvement was not evident during examination.  Cerebellar function was intact.   Romberg test was negative and Babinski sign was negative.

In September 2010, Dr. T.N. indicated that the Veteran had undergone back surgery for degenerative disc disease.  He indicated that the Veteran had difficulty ambulating for any distance and was limited on repetitive motions.  He felt that the Veteran's disability had increased in severity requiring further surgery, but he was not specific.  He also indicated that there was permanent disability which would basically not improve.  No specific findings, including range of motion studies, were provided.

In July 2012, the Veteran was afforded a VA examination.  The Veteran had a scar located on the mid low back which was not painful on examination.  It was linear and measured 12 centimeters.  The examiner stated it was quiescent.  Range of motion testing revealed that the Veteran had 65 degrees of flexion, 25 degrees of extension, 25 degrees of both right and left lateral flexion, and 30 degrees of  and left lateral rotation.  The Veteran did not have painful motion nor was there additional loss of range of motion, additional functional loss, or functional impairment.  The Veteran also did not have muscle spasm or guarding.  The Veteran demonstrated positive findings on left and right straight leg raising.  Radicular pain was severe in the right lower extremity with nerve root involvement on that side only, the left lower extremity was unaffected.  The Veteran had intervertebral disc syndrome, but had no incapacitating episodes.  The examiner indicated that the back disabilities affected the Veteran's work due to back pain.

A September 2012 rating decision granted service connection for right lower extremity radiculopathy and assigned a 40 percent rating.  That matter was not appealed.  

Subsequent private records noted that an EMG confirmed the neurological impairment.  Muscle strength was full.  A magnetic resonance imaging (MRI) also revealed disc disease with severe compression at multiple levels.  

In January 2014, the Veteran underwent a right L5 and S1 laminotomy, right L5-S1 facetectomy, right L5 and S1 foraminotomies, and right L5-S1 transforaminal lumbar interbody fusion.  

In July 2014, the Veteran underwent a VA examination.  It was noted that the Veteran had a third lumbar surgery in January 2014.  He continued to complain of back pain, with numbness and tingling of his right posterior leg.  He had completed physical therapy.  His back pain was 5/10.  He was taking low dose aspirin for this condition.  He had flexion to 70 degrees, with pain at 40 degrees; extension to 10 degrees with pain at that point; bilateral lateral flexion as well as bilateral rotation to 15 degrees with pain at 10 degrees.  Repetitive motion did not result in less motion than was already restricted by pain.  The Veteran had less movement than normal, excess fatigability, pain on movement, interference with sitting, standing and/or weight-bearing, and increased rating with prolonged ambulation, bending and twisting.  The Veteran also had muscle spasms and guarding.  Straight leg raising was positive only on the right side.  Mild pain and numbness was present on the right.  The sciatic nerve and radiculopathy were present on the right side.  The Veteran had intervertebral disc disease, but had not had any incapacitating episodes.  It was noted that the Veteran was currently medically retired and was previously working as a Deployment Transportation Officer for the federal government for several years which required prolonged walking, standing, bending and stooping.  Work restrictions for this condition would include limitations of: heavy or unassisted lifting; repetitive rotation of the back; carrying, pushing, or pulling heavy objects; vibrational stresses; overhead work; and prolonged sitting.  Prolonged standing might aggravate the pain.  Rest periods were noted to be an important part of treatment. 

An August 2014 notation from the Veteran's private physician indicated that he was still under recovery and might not have optimum results for a year.

A November 2014 rating decision assigned a temporary evaluation of 100 percent effective January 14, 2014 based on surgical or other treatment necessitating convalescence, until May 1, 2014.  The prior 10 percent rating was assigned from that date.

In applying the rating criteria, prior to the July 30, 2014 examination, the Veteran's range of motion, even considering DeLuca criteria, came within the parameters of the 10 percent rating criteria as it always exceeded 60 degrees but not greater than 85 degrees, and the back disability was not productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In addition, while the Board accepts the report on the 2009 examination that he had a one week incapacitating episode, he did not have incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months which would warrant a higher 20 percent rating.  

However, as of July 30, 2014, the Veteran's range of motion was within the criteria set forth for a 20 percent rating as flexion was limited to 40 degrees with pain, but no higher.  He did not have incapacitating episodes, so a higher rating is not warranted on that basis.  Thus, a higher 20 percent rating, but no higher is warranted from July 30, 2014.  

With regard to neurological impairment, the Veteran has sciatica affecting the right leg; however, as noted, that matter is not on appeal.  With regard to the left side, the Veteran has reported occasional left leg pain, but the examinations consistently showed that the left leg is not affected.  There has not been any other neurological impairment due to the back disability, such as bowel or bladder impairment.  

The rating schedule also provides ratings under several Diagnostic Codes for scarring of the skin; however, the Veteran's scarring is asymptomatic and not of sufficient size such as to warrant a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against restoration of a 30 percent rating for left knee ostearthritis and a 20 percent rating for right knee arthritis; and a rating in excess of 10 percent for left knee and right knee osteoarthritis from July 2, 2009 (the date of the reductions).  The preponderance of the evidence is against a rating in excess of 10 percent for dextroscoliosis, degenerative disc disease, post-surgical lumbar laminectomy with scar prior to July 30, 2014, and the evidence supports a higher rating of 20 percent from that date.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's knees and lumbar disabilities, such as pain and limited motion.  The rating criteria are therefore adequate to evaluate both the knees and lumbar spine and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's knees and lumbar spine disabilities, this case does not present other evidence indicative of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Veteran has been hospitalized for surgical reasons, but has received temporary total ratings.  The Veteran's disabilities also have affected his ability to work as shown by notations on the VA examinations as well as private evidence including statements from coworkers.  The Veteran's ability to perform physically demanding work was precluded, but marked interference with all employment was not shown.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted. 









							(Continued on the next page)

ORDER

The appeal of the RO's October 2010 decision to reduce the ratings for the service-connected left knee osteoarthritis from 30 percent to 10 percent, is denied.  

The appeal of the RO's October 2010 decision to reduce the ratings for the service-connected right knee osteoarthritis from 20 percent to 10 percent, is denied.  

A rating in excess of 10 percent for left knee osteoarthritis is denied.

A rating in excess of 10 percent for right knee osteoarthritis is denied.

Prior to July 30, 2014, a rating in excess of 10 percent for dextroscoliosis, degenerative disc disease, postsurgical lumbar laminectomy with scar, is denied.  

From July 30, 2014, a 20 percent for dextroscoliosis, degenerative disc disease, postsurgical lumbar laminectomy with scar, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


